For Immediate Release January 22, 2009 AJS BANCORP, INC. ANNOUNCES REGULAR FIRST QUARTER DIVIDEND The Company’s Board of Directors announced today that it has declared a quarterly cash dividend of $0.11 cents per share.The dividend is payable on February 27, 2009, to stockholders of record on February 13, 2009.AJS Bancorp, MHC (the “MHC”) intends to waive 100% of the quarterly dividend due on its 1,227,554 shares.At December 31, 2008, cash at the holding company totaled $7.4 million.At December 31, 2008 the Bank’s tier 1 capital and tangible capital ratios were 10.2%, and its risk-based capital ratio was 22.5%. AJS Bancorp, Inc. is the parent holding company of A.J. Smith Federal Savings Bank located in Midlothian, Illinois.In addition to the home office the
